

115 HR 6271 IH: Fulfilling Obligations to Families of the Fallen Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6271IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Hunter introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require notarized acknowledgment by the spouse of a
			 member of the Armed Forces who is eligible for insurance under the
			 Servicemembers' Group Life Insurance Program before the member may elect
			 not to be insured under such Program, to be insured under the Program
			 for an amount less than the maximum amount, or to designate a beneficiary
			 other than the member's spouse or child.
	
 1.Short titleThis Act may be cited as the Fulfilling Obligations to Families of the Fallen Act. 2.Servicemembers’ Group Life Insurance spouse notification requirementSection 1967(f) of title 38, United States Code, is amended by adding at the end the following new paragraph:
			
 (5)An election described in paragraph (1) or (2) and a designation described in paragraph (3) shall only go into effect after the member and the member’s spouse submit to the Secretary an acknowledgment of the election or designation in a form that is notarized and in writing..
		